


EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is entered into this 30th day
of June, 2005 by and among Life Safe Services, LLC, a Missouri limited liability
company (“Buyer”), STEN Corporation, a Minnesota corporation (“STEN”) and
LifeSafe Services, Inc., a Minnesota Corporation (“LifeSafe”).

RECITALS:

A.

STEN through its wholly-owned subsidiary, LifeSafe, is engaged in the sale and
servicing of the LifeSafe and Life Kit Product Lines, which are collectively
referred to at times as the “Business.”

B.

The parties desire that STEN and LifeSafe sell to Buyer and that Buyer purchases
from STEN and LifeSafe the assets of STEN related exclusively to the Business,
which assets are described more fully hereinafter.

In consideration of and in reliance upon the representations, warranties,
covenants, obligations and agreements herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1.

PURCHASE AND SALE OF ASSETS.

1.1

Purchased Assets.  Subject to the terms and conditions of this Agreement, STEN
and LifeSafe agree to sell to Buyer at the Closing (as hereinafter defined),
free of all liens, encumbrances, claims or other restrictions of any kind
(except as described herein), and Buyer agrees to purchase from STEN and
LifeSafe at the Closing, all of STEN’s and LifeSafe’s right, title, and interest
in and to all of the properties, assets, and rights owned, used, exclusively by
STEN and LifeSafe in connection with the Business, whether tangible or
intangible, and such assets are listed on Schedule 1.1; and further including,
without limitation, trade accounts receivable, equipment, inventory, work in
process, books and records, permits and other governmental authorizations
know-how, trade secrets, patents, copyrights and applications therefor, customer
lists, any rights STEN has to the name “SOS International” and all variants
thereof, and all of STEN’s and LifeSafe’s rights to the use of such name as a
trademark, trade name or service mark, and all goodwill relating thereto;
provided, however, that (i) STEN and LifeSafe shall not sell and Buyer shall not
purchase the Excluded Assets described in Section 1.2, and (ii) as to contracts
STEN and LifeSafe shall sell and Buyer shall purchase only those contracts of
LifeSafe that are related exclusively to the Business and identified on Schedule
2.1(b).  The assets to be purchased and sold pursuant to this Agreement are
referred to as the “Purchased Assets.”



1







--------------------------------------------------------------------------------





1.2

Excluded Assets.  Any other provision of this Agreement notwithstanding, the
Purchased Assets shall not include the following properties, assets or rights,
which are sometimes referred to collectively in this Agreement as the “Excluded
Assets”: any rights of STEN or LifeSafe arising under this Agreement;

(a)

any cash, bank accounts, certificates of deposit and checks and drafts received
but not yet collected of STEN or LifeSafe;

(b)

any prepaid expenses or deposits of STEN or LifeSafe, or tax refunds due or to
become due to STEN or LifeSafe;

(c)

any securities held by STEN or LifeSafe (other than the Oxygen Therapy
Institute, Inc. (“OTI”) common stock (the “OTI Common Stock”) owned by STEN or
LifeSafe; and

(d)

any and all assets of STEN or LifeSafe that are not exclusively used by STEN or
LifeSafe in the Business.

2.

LIABILITIES OF STEN.

2.1

Assumed Liabilities. Buyer agrees to assume on and as of the Closing Date (a)
the accounts payable and promissory notes of STEN and LifeSafe, as applicable,
related to the Business and incurred in the ordinary course of Business as of
the Closing (the “Assumed Accounts Payable”), identified on Schedule 2.1(a), and
(b) the liabilities of STEN and LifeSafe, as applicable, existing as of the
Closing under the contracts identified on Schedule 2.1(b) (the “Assumed
Contracts,” and together with the Assumed Accounts Payable, are referred to as
the “Assumed Liabilities”). From and after the Closing, Buyer shall pay, perform
and discharge the Assumed Liabilities promptly when due in accordance with the
respective terms thereof.

2.2

 Retained Liabilities. Buyer does not and shall not assume or become responsible
for any liability or obligation of STEN or LifeSafe with respect to any accrued
vacation or paid time off (determined as of Closing) owed by STEN or LifeSafe to
employees of the Business or under the promissory notes reflecting the
obligations of STEN and/or LifeSafe in favor of Lifekit, Inc. and Barry Medical
Corporation.



2







--------------------------------------------------------------------------------





3.

PURCHASE PRICE. AMOUNT. The aggregate consideration for the Purchased Assets
shall consist of the payment by Buyer of an amount (the “Purchase Price”) equal
to Three Million One Hundred Fifty Thousand Dollars ($3,150,000), plus the
Assumed Liabilities. The Purchase Price shall be reduced, on a dollar-for-dollar
basis in the event that the Working Capital of the Business on June 30, 2005, is
less than Seven Hundred Thirty Thousand Dollars ($730,000).  For purposes
hereof, “Working Capital” shall be defined as (x) the current accounts
receivable of the Business as of the Closing (that is, such accounts receivable
that are not greater than one hundred twenty (120) days old), plus (y) the value
as of the Closing of the inventory of the Business as reflected on Schedule 3.1
and less (z) the trade payables of the Business as of the Closing. The
calculation of such Working Capital amount shall be made as of a date forty-five
(45) days after the Closing.  Accounts receivable of the Business that is
greater than 120 days, and not included in the Working Capital calculation
above, that is collected by Buyer within such forty-five (45) day period shall
be added back into the Working Capital for purposes of the adjustment to the
Purchase Price referenced immediately above.

3.1

Payment.  Subject to the terms and conditions of this Agreement, at the Closing,
Buyer will assume the Assumed Liabilities and pay the Purchase Price to STEN as
follows:

(a)

Two Million Four Hundred Fifty Thousand ($2,450,000) shall be paid by means of a
wire transfer of immediately available funds to an account designated by STEN;
and

(b)

Seven Hundred Thousand ($700,000) shall be paid pursuant to a promissory note in
favor of STEN, as more fully described on the form of promissory note (the
“Promissory Note”) attached hereto as Schedule 3.2(b)(i), which shall be
subordinate to Bremen Bank and Trust Company, Buyer’s primary financing source
and shall be personally guaranteed by Patrick Hoene and Christine Hoene,
respectively, pursuant to the form of personal guaranty (the “Personal
Guaranty”) attached hereto as Schedule 3.2 (b)(ii).  The terms of the Promissory
Note shall be as follows:  (i) annual interest calculated at 7.25%, paid
monthly; (ii) interest only payments the first twelve months; (iii) months
13-42, principal and interest payments based on sixty month amortization, with
balloon payment of all outstanding principal and interest at end of month 42.

If there shall be an adjustment to the Purchase Price under Section 3.1 of this
Agreement, STEN shall pay to Buyer such adjustment amount within fifteen (15)
days of the parties’ determination of such adjustment amount in cash by means of
a check or a wire transfer of immediately available funds to an account
designated by Buyer.

3.2

Allocation of Purchase Price.  The fair market values of the Purchased Assets
and the allocation of the Purchase Price among the Purchased Assets, for
purposes of Section 1060 of the Internal Revenue Code of 1986 and the
regulations thereunder, are as set forth on Schedule 3.3 attached hereto and
Buyer and STEN and LifeSafe agree to be bound by such fair market value
determination and allocation and to complete their respective tax returns
accordingly.



3







--------------------------------------------------------------------------------





4.

REPRESENTATIONS AND WARRANTIES OF STEN AND LIFESAFE   STEN hereby represents and
warrants to Buyer that the following statements contained in this Section 4 are
true and correct at and as of the date of this Agreement and as of the Closing
Date:

4.1

Organization, Authority and Enforceability. Each of STEN and LifeSafe is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Minnesota.  The execution and delivery by STEN and LifeSafe
of this Agreement and all other instruments and documents to be executed and
delivered by STEN and/or LifeSafe, in connection herewith, and the consummation
by STEN and LifeSafe of the transactions contemplated herein and therein, have
been duly and validly authorized by STEN and LifeSafe, respectively.  This
Agreement has been duly and validly executed and delivered by STEN and LifeSafe
and constitutes the valid and binding obligation of each of STEN and LifeSafe,
enforceable against them, respectively, in accordance with its terms.  When duly
and validly executed and delivered by STEN and LifeSafe, the other instruments
and documents to be executed and delivered by STEN and LifeSafe in connection
herewith will constitute valid and binding obligations of STEN and LifeSafe
enforceable in accordance with their respective terms.  

4.2

No Conflicts. The execution and delivery by STEN and LifeSafe of this Agreement
and any other instrument or document to be executed and delivered by STEN or
LifeSafe in connection herewith, the consummation by STEN and LifeSafe of the
transactions contemplated hereby or thereby, and compliance by STEN or LifeSafe
with any of the provisions hereof or thereof, will not (a) conflict with or
result in a breach of any provision of STEN’s or LifeSafe’s Article of
Incorporation or By-Laws, or (b) result in a default (or give rise to any right
of termination, cancellation, or acceleration) under the provisions of any
agreement, note, lien, mortgage, indenture, lease, or other instrument or
obligation by which STEN or LifeSafe, or any of the Purchased Assets may be
bound wherein such default, termination, cancellation, or acceleration would
have a material adverse effect on the business, assets, properties, operations
or condition, taken as a whole (a “Material Adverse Effect”), of LifeSafe.

4.3

Consents, Approvals. Except as set forth on Schedule 4.3, no consent of,
approval of, or filing with any governmental authority or any other person is
required in connection with the execution and delivery by STEN or LifeSafe of
this Agreement or any other instrument or document to be executed and delivered
by STEN or LifeSafe in connection herewith, or the consummation by STEN or
LifeSafe of any of the transactions contemplated hereby or thereby, other than
any such consents the failure to obtain which would not have a Material Adverse
Effect on STEN or LifeSafe.

4.4

Title to Purchased Assets. At the Closing, Buyer will receive good and
marketable title to all of the Purchased Assets free and clear of all liens and
encumbrances, other than any liens or encumbrances which may be placed thereon
by actions of Buyer.

4.5

Compliance with Laws. STEN and LifeSafe are in compliance, in all material
respects, with all applicable laws relating to the Business and possesses all
material permits, licenses and authorizations from any governmental authority
which are required under any applicable law with respect to the operation of the
Business as presently conducted.



4







--------------------------------------------------------------------------------





4.6

No Litigation. Except as disclosed on Schedule 4.6, there is no claim,
litigation, investigation or proceeding pending or, to the knowledge of STEN or
LifeSafe, threatened against STEN, LifeSafe, or OTI, in connection with the
Business. Except as disclosed on Schedule 4.6, there are no pending or, to the
knowledge of STEN, LifeSafe, threatened controversies, grievances or claims by
any employees or former employees of LifeSafe with respect to their employment,
benefits or working conditions, or any of the OTI franchises.

4.7

Taxes. All taxes returns, reports and declarations (hereinafter collectively,
“Tax Returns”) required by any governmental authority to be filed in connection
with the properties, business, income or net worth of LifeSafe have been timely
filed, and such returns are correct and complete in all material respects.  All
taxes due in connection with the properties, business, income or net worth of
LifeSafe has been paid, other than any tax which is not yet due or which, if
due, is not yet delinquent or is being contested in good faith and which (in the
case of any tax which is due) is disclosed on Schedule 4.7, and such taxes will
be paid by LifeSafe.  There are no tax claims, audits or proceedings pending in
connection with the properties, business, income or net worth of LifeSafe, and,
to the knowledge of STEN or LifeSafe, there are no such threatened claims,
audits or proceedings.

4.8

Labor Matters. There are no existing or, to the knowledge of STEN or LifeSafe,
threatened labor disputes or disturbances which materially adversely affect the
Business or the future prospects of the Business.

4.9

Employee Benefits. Neither STEN nor LifeSafe maintains or contributes to any
employee welfare benefit plan or pension benefit plan with respect to which
Buyer will have any liability after the Closing.  

4.10

Environmental. LifeSafe has complied with, and LifeSafe’s operation of the
Business and use and ownership of the Purchased Assets are in compliance with,
all federal, state and local statutes, laws, ordinances, rules, regulations and
orders relating to the protection of human health and safety, natural resources
or the environment, including, but not limited to, air pollution, water
pollution, noise control, on-site or off-site hazardous substance discharge,
disposal or recovery, toxic or hazardous substances, training, information and
warning provisions relating to toxic or hazardous substances, and employee
safety relating to its business or the Purchased Assets (collectively the
"Environmental Laws"), and, since November 26, 2003 no notice of violation of
any Environmental Laws or of any permit, license or other authorization relating
thereto has been received by STEN or LifeSafe.  To the knowledge of STEN and
LifeSafe, no hazardous substances have ever been buried, spilled, leaked,
discharged, emitted, generated, stored, used or released by LifeSafe, and to the
knowledge of STEN or LifeSafe, no hazardous substances are now present, in, on
or under any real estate presently or formerly used in the Business except for
immaterial quantities stored or used by Life Safe in the ordinary course of its
business and in accordance with applicable Environmental Laws.

4.11

Condition. Except as set forth on Schedule 4.11, to the knowledge of STEN and
LifeSafe, the tangible assets included among the Purchased Assets are in good
operating condition, normal wear and tear excepted.  



5







--------------------------------------------------------------------------------





4.12

Payment Obligations of Customers. Any accounts receivable in the Purchased
Assets have arisen in the normal course of the operation of the Business,
constitute valid and binding obligations arising from sales actually made or
services actually performed.  To the knowledge of STEN and LifeSafe, none of
such accounts receivable is subject to any valid contest, claim or right of
setoff other than returns, discounts or credits in the ordinary course of
business.

4.13

Assumed Contracts.  To the knowledge of STEN and LifeSafe, each of the Assumed
Contracts is in full force and the same is a legal, binding and enforceable
obligation of or against each party thereto.  Each party to each Assumed
Contract has substantially performed all obligations required to be performed by
it to date, and are not in default in any material respect, under any of the
Assumed Contracts.  STEN and LifeSafe have made, or shall make available to
Buyer, upon request, true and correct copies of all Assumed Contracts, including
all amendments thereto.

4.14

Intellectual Property Rights. Except as set forth on Schedule 4.14, LifeSafe
owns or possesses, is licensed under, or otherwise has lawful access to, all
patents, trade secrets, know-how, other confidential information, trademarks,
service marks, copyrights, mask works, trade names, logos and other intellectual
property, whether registered or unregistered, necessary for the lawful conduct
of the Business as now conducted, and to the knowledge of STEN or LifeSafe,
without any infringement of or conflict with the industrial or intellectual
property rights of others.  To the knowledge of STEN or LifeSafe, there is no
unauthorized use or disclosure or misappropriation of any of its intellectual
property.

(a)

To the knowledge of STEN or LifeSafe (i) none of the intellectual properties
owned or used by LifeSafe in the Business is invalid or unenforceable (whether
due to the existence of prior art, inequitable conduct such as patent fraud or
misuse, prior use or creation, abandonment or otherwise), (ii) any payments to
governmental agencies required to maintain the effectiveness of any patents or
any registered intellectual properties have not been timely paid.  Except as set
forth in Schedule 4.14, since November 26, 2003, LifeSafe has not received any
communication from any person or entity containing any express or implied
allegation that LifeSafe is or may be infringing any of such person’s or
entity’s intellectual property, and (ii) is not currently evaluating any
intellectual property of another person or entity (and has not conducted any
such evaluations in the past three years (3) years) to determine whether a
license thereof is necessary or desirable or whether such intellectual property
may otherwise have a material effect on LifeSafe’s existing or planned business,
products or services.  



6







--------------------------------------------------------------------------------





4.15

Licenses and Permits.  Schedule 4.15 hereto correctly describes all material
licenses and permits granted to or by LifeSafe in connection with the operation
of the Business as it is currently being conducted.  LifeSafe has all material
licenses and permits required by law or otherwise necessary for the proper
operation of the Business as it is currently being conducted.  All licenses and
permits granted to LifeSafe are in full force and effect, and no action to
terminate, withdraw, not renew or materially limit or otherwise change any such
license or permit is pending or to the knowledge of STEN has been threatened by
any governmental agency or other party.  STEN and LifeSafe have made available
to Buyer true and correct copies of all such licenses and permits.  

4.16

Brokers and Finders.  No broker, finder or other person or entity acting in a
similar capacity has participated on behalf of STEN or LifeSafe or any of STEN’s
or LifeSafe’s stockholders in bringing about the transactions contemplated
herein, rendered any services with respect thereto, or been in any way involved
therewith.

4.17

No Other Warranties.  Except as expressly provided herein, each of the Purchased
Assets will be sold and transferred to Buyer at the Closing “AS-IS,” “WHERE-IS”
and “WITH ALL FAULTS” as of the Closing.  STEN and LifeSafe make and have made
no representations or warranties of any kind whatsoever with respect to the
Purchased Assets, the  Assumed Liabilities or the Business, except for those
representations or warranties which are expressly contained in this Agreement
and its Schedules.  STEN AND LIFESAFE HEREBY DISCLAIM ANY AND ALL IMPLIED
WARRANTIES WITH RESPECT TO THE PURCHASED ASSETS, INCLUDING ANY IMPLIED WARRANTY
OF MERCHANTABILITY AND ANY IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.
 Buyer acknowledges that it has had the opportunity to perform, and has
performed, all such examination and investigation concerning the Purchased
Assets, the Assumed Liabilities and the Business as Buyer desires.  In
consummating this Agreement, Buyer has relied and will rely solely on those
representations and warranties of STEN and LifeSafe which are expressly
contained in this Agreement.  

4.18

[Intentionally Omitted.]

4.19

[Intentionally Omitted.]

4.20

rendered insolvent by any of the contemplated transactions contained herein.  As
used in this section, “insolvent” means that the sum of the debts and other
liabilities of LifeSafe and STEN exceeds the present fair saleable value of
LifeSafe and STEN.

4.21

Non-Competition and Non-Solicitation.  LifeSafe and STEN shall not compete with
LifeSafe’s business for the sixty-six (66) months immediately following the
Closing.  The Noncompetition and Nonsolicitation Agreement shall be in the form
of Schedule 4.21, and LifeSafe and STEN shall execute and deliver to Buyer at
Closing.




4.22

Books and Records.  The books of account and other financial Records of LifeSafe
and STEN as they pertain to the Assets, are complete and correct and represent
actual, bona fide transactions and have been maintained in accordance with sound
business practices.



7







--------------------------------------------------------------------------------





4.23

Inventory.  LifeSafe’s books and records reflect that there are 13,270 tanks
either in service or storage.  On or prior to the Closing, LifeSafe shall
deliver to Buyer a written report to be identified as Schedule 4.23 setting
forth the number and location of each tank and noting whether each such tank is
in working order.  On or before September 30, 2005, Buyer shall have the right
to verify the tank information delivered by LifeSafe.  If within the
aforementioned time period the parties agree that there are less than 11,943
working tanks, Buyer shall be entitled to an offset of the purchase price in the
amount of $45.00 per tank.  

5.

REPRESENTATIONS AND WARRANTIES OF BUYER.  Buyer hereby represents and warrants
to STEN and LifeSafe that the following statements contained in this Section 5
are true and correct at and as of the date of this Agreement and as of the
closing date.

5.1

Organization, Authority and Enforceability.  Buyer is a limited liability
company duly organized, validly existing, and in good standing under the laws of
the State of Missouri.  Buyer has all requisite corporate power and authority to
enter into this Agreement and the other instruments and documents to be executed
and delivered by Buyer in connection herewith and to perform its obligations
hereunder and thereunder.  The execution and delivery by Buyer of this Agreement
and the other instruments and documents to be executed and delivered  by Buyer
in connection herewith, and the consummation by Buyer of the transactions
contemplated herein and therein, have been duly and validly authorized by Buyer.
 This Agreement has been duly and validly executed and delivered by Buyer and
constitutes the valid and binding obligation of Buyer, enforceable against Buyer
in accordance with its terms.  When duly and validly executed and delivered by
Buyer, the other instruments and documents to be executed and delivered by Buyer
in connection herewith, will constitute the valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms.

5.2

No Conflicts.  The execution and delivery by Buyer of this Agreement and the
other instruments and documents to be executed and delivered by Buyer in
connection herewith, the consummation by Buyer of the transactions contemplated
hereby and thereby, and compliance by Buyer with any of the provisions hereof
and thereof, will not conflict with or result in a breach of any provision of
Buyer’s Articles of Organization or (a) By-Laws, or (b) result in a default (or
give rise to any right of termination, cancellation, or acceleration) under the
provisions of any agreement, note, lien, mortgage, indenture, lease, or other
instrument or obligation by which Buyer may be bound wherein such default,
termination, cancellation or acceleration would have a material adverse effect
on the business, assets, properties, operations or condition, taken as a whole
(“Material Adverse Effect”), of Buyer.

5.3

Consents, Approvals.  No consent of, approval of, or filing with any
governmental authority or any other person is required in connection with the
execution and delivery by Buyer of this Agreement or the other instruments and
documents to be executed and delivered by Buyer in connection herewith or the
consummation by Buyer of any of the transactions contemplated hereby or thereby.

5.4

Brokers and Finders.  No broker, finder or other person or entity acting in a
similar capacity has participated on behalf of Buyer or any of Buyer’s members
in bringing about the transactions contemplated herein, rendered any services
with respect thereto or been in any way involved therewith.



8







--------------------------------------------------------------------------------





6.

BUYER’S CONDITIONS. Buyer’s obligation to perform this Agreement is subject to
the satisfaction of the following conditions at or before the Closing:

6.1

Buyer shall have received a mutually acceptable bill of sale, and such other
endorsements or instruments of assignment and transfer as shall be required to
transfer to Buyer the Purchased Assets, including without limitation a separate
assignment related to the lease of property in Jacksonville, Florida, free of
any liens or adverse claims, each duly executed by STEN and LifeSafe.

6.2

The representations and warranties of STEN and LifeSafe contained in Section 4
hereof shall be true and correct in all material respects at and as of the
Closing as though then made, and STEN and LifeSafe shall have performed or
caused to have been performed in all material respects all of the covenants and
agreements required by this Agreement to be performed by them prior to the
Closing.

6.3

 [Intentionally Omitted.]

6.4

Buyer shall have received evidence that OTI has waived its right of first
refusal under its license agreements with LifeSafe.

6.5

STEN and LifeSafe shall each have received and delivered to Buyer a certificate
from the Secretary of the State of Minnesota as to the corporate existence and
good standing of STEN and LifeSafe, respectively, under the laws of such State,
dated no more than ten (10) days prior to the Closing Date.

6.6

STEN and LifeSafe shall have executed and delivered to Buyer an Estoppel
Certificate related to the lease of property in Jacksonville, Florida (the
“Estoppel Certificate”);

6.7

STEN and LifeSafe shall have delivered to Buyer each of the schedules to this
Agreement, including, without limitation Schedules 2.1(a), 3.1 and 4.23, and
LifeSafe and Buyer shall agree as to the form and contents of Schedules 2.1(a),
3.1 and 4.23.

6.8

STEN and LifeSafe shall have delivered to Buyer each other document required to
be delivered at the Closing to Buyer hereunder.

6.9

Buyer shall have received duly executed copies of any consents set forth on
Schedule 4.3.

Any agreement or document to be delivered to Buyer pursuant to this Section 6,
the form of which is not attached to this Agreement as an exhibit, shall be in
form and substance reasonably satisfactory to Buyer.

7.

STEN’S AND LIFESAFE’S CONDITIONS. STEN’s and LifeSafe’s obligation to perform
this Agreement is subject to the satisfaction of the following conditions:

7.1

STEN shall have received the Purchase Price and Promissory Note in accordance
with Section 3.2.



9







--------------------------------------------------------------------------------





7.2

STEN and LifeSafe shall have received a mutually acceptable assumption
instrument, duly executed by Buyer, pursuant to which Buyer assumes the
liabilities of LifeSafe identified in Section 2.1.

7.3

[Intentionally Omitted.]

7.4

[Intentionally Omitted.]

7.5

STEN and LifeSafe shall have received the Personal Guaranty from Patrick Hoene
and Christine Hoene, respectively, related to the Promissory Note.

7.6

STEN and LifeSafe shall have received an Estoppel Certificate duly executed by
and Buyer.

7.7

Buyer shall have received and delivered to STEN and LifeSafe a certificate from
the Secretary of the State of Missouri as to the existence and good standing of
Buyer as a limited liability company under the laws of such State, dated no more
than ten (10) days prior to the Closing Date.

7.8

Buyer shall have delivered to STEN and LifeSafe each other document required to
be delivered at the Closing to LifeSafe hereunder.  

7.9

Buyer and LifeSafe shall agree as to the form and contents of Schedules 2.1(a),
3.1 and 4.23.

Any agreement or document to be delivered to STEN pursuant to this Section 7,
the form of which is not attached to this Agreement as an exhibit, shall be in
form and substance reasonably satisfactory to STEN.

8.

CLOSING If the conditions set forth in Sections 6 and 7 to Buyer’s, STEN’s and
LifeSafe’s respective obligations hereunder are satisfied, then the consummation
of the transactions contemplated by this Agreement (the “Closing”) shall take
place at the offices of Lindquist & Vennum P.L.L.P., counsel to STEN and
LifeSafe, at 4200 IDS Center, 80 South Eighth Street, Minneapolis, MN  55402, or
at such other place as Buyer, STEN and LifeSafe may agree in writing, on June
30, 2005, or on such other date as Buyer, STEN and LifeSafe may agree in writing
(the “Closing Date”).  The transfers and deliveries described in Sections 6 and
7 shall be mutually interdependent and shall be regarded as occurring
simultaneously, and, notwithstanding any other provision of this Agreement, no
such transfer or delivery shall become effective or shall be deemed to have
occurred until all of the other transfers and deliveries provided for in
Sections 6 and 7 shall also have occurred.  Such transfers and deliveries shall
be deemed to have occurred and the Closing shall be effective as of the
commencement of business on the Closing Date.



10







--------------------------------------------------------------------------------





9.

GENERAL COVENANTS.

9.1

Conduct of Business.  From the date of this Agreement until the Closing, except
to the extent Buyer otherwise consents in writing, STEN and LifeSafe will (i)
use all reasonable efforts consistent with past practice to preserve intact its
business relationships with persons doing business with LifeSafe; (ii) will
cause LifeSafe to be operated substantially as presently operated and only in
the ordinary course; (iii) maintain the Assets in a state of repair and
condition that is consistent with the normal conduct of LifeSafe and STEN; and
(iv) comply with all legal requirements and contractual obligations applicable
to the operations of LifeSafe’s and STEN’s business.

9.2

Access by Buyer.  From the date of this Agreement until the Closing, STEN will,
during normal business hours and upon reasonable advance notice, provide to
Buyer and its representatives reasonable access to LifeSafe’s personnel,
facilities and records.

9.3

Publicity.  Any disclosures or announcements relating to this Agreement or the
transactions contemplated hereby will be made only as may be agreed upon by
STEN, LifeSafe and Buyer, or as may be required by any applicable law, and in
relation to disclosures required by law. Buyer acknowledge that STEN anticipates
that it will make filings on Form 8-K with the Securities and Exchange
Commission in connection with the transactions contemplated by this Agreement.
 If Buyer intends to make any announcement, filing, or other communication in
order to comply with applicable law or regulation, it shall notify and consult
with STEN and LifeSafe concerning the contents thereof as far in advance of such
announcement, filing or other communication as reasonably practicable, and STEN
and LifeSafe agree to cooperate in all reasonable respects to allow such
announcement, filing or other communication to be made in a timely manner.

9.4

Expenses; Transfer Taxes.  Buyer will pay all fees and expenses incident to the
transactions contemplated by this Agreement which are incurred by Buyer or its
representatives.  STEN and LifeSafe will pay all fees and expenses incident to
the transactions contemplated by this Agreement which are incurred by STEN or
LifeSafe or their representatives.  Buyer shall pay any and all sales, use or
other transfer taxes, if any, which may be payable in connection with the
transactions contemplated by this Agreement.  

9.5

Further Assurances.  Buyer on the one hand, and STEN and LifeSafe on the other
hand, without additional consideration and at the other party’s expense, will
each execute and deliver to the other any and all such other documents and
instruments, and do and perform such acts, in addition to those expressly
provided for herein, as may be commercially reasonably necessary and requested
by the other party to carry out or evidence the transactions contemplated by
this Agreement, whether before, at, or after the Closing.



11







--------------------------------------------------------------------------------





9.6

Access by STEN and LifeSafe.  Buyer shall, for a period of five (5) years after
the Closing Date, during normal business hours, provide STEN, LifeSafe and their
representatives with such access to the books and records of or pertaining to
the Business for the period prior to the Closing as may reasonably be requested
by STEN and LifeSafe.  STEN and LifeSafe shall be entitled, at their expense, to
make extracts and copies of such books and records and shall use reasonable
efforts not to disturb the Business operations in so doing.  Buyer shall not,
during such five (5) year period, destroy or cause or permit to be destroyed any
books or records pertaining to the Business without first obtaining the written
consent of STEN and LifeSafe or providing at least thirty (30) days’ notice to
STEN and LifeSafe of such intent and a reasonable opportunity to copy such books
or records prior to such destruction.

9.7

Confidentiality.  Except for disclosures or use consistent with past practice
and in the ordinary cause of operating the Business, STEN and LifeSafe covenant
and agree from and after the date hereof to maintain in strict confidence and
not to use or disclose to others the industrial and intellectual property and
other confidential or trade secret information to be transferred to Buyer
pursuant to this Agreement.

9.8

[Intentionally Omitted.]

10.

RESTRICTIVE COVENANTS.

10.1

Confidentiality.  Subject to Section 9.3 hereof, Buyer, STEN, and LifeSafe shall
at all times hold in strictest confidence the terms of this Agreement and any
and all non-public information concerning the products, services, business,
representatives, suppliers and customers of each other.

10.2

Remedies.  STEN and LifeSafe, on the one hand, and Buyer, on the other hand,
acknowledge that compliance with its respective covenants in this Section 10 is
necessary to protect the other party’s legitimate business interests and that
any breach of any such covenant will result in irreparable and continuing damage
to such other party for which money damages alone will not provide an adequate
remedy, and that in the event of any such breach or threatened breach of any
such covenant, such other party shall be entitled to injunctive relief and to
such other and further relief at law or in equity as is proper under the
circumstances.

10.3

Reformation.  STEN, LifeSafe and Buyer both intend this Agreement to be enforced
as written.  However, if any covenant of any party in this Section 10 is ever
found unenforceable or invalid by final, nonappealable judgment of any court of
competent jurisdiction, such party hereby grants to such court full discretion,
and hereby authorizes and requests such court to exercise all discretion it may
have hereunder or under applicable law, to reform such covenant to the end that
such party will be subject to covenants of confidentiality and non-solicitation
that are reasonable in the circumstances and enforceable by the other party.  In
any event, each of Buyer, STEN and LifeSafe agree that any such covenant shall
be enforceable in part to the fullest extent permitted by law, such invalidity
or unenforceability shall not otherwise affect any other provision of this
undertaking or any similar agreement, and that this undertaking shall otherwise
remain in full force and effect.



12







--------------------------------------------------------------------------------





11.

ASSIGNMENT OF CONTRACTS, RIGHTS, ETC  Any other provision of this Agreement
notwithstanding, but without prejudice to the conditions to Closing contained in
Sections 6 and 7 hereof, this Agreement and any bill of sale or instrument of
assignment or transfer delivered hereunder shall not constitute an assignment or
an agreement to assign any contract or any claim or any right or benefit arising
thereunder or resulting therefrom if and for so long as (i)an attempted
assignment thereof, without the consent of a party thereto other than Buyer,
STEN or LifeSafe, would constitute a breach thereof, or give rise to a right of
termination thereof, or in any way affect the rights of Buyer thereunder, and
(ii) such consent has not been obtained; provided, however, that the assignment
of such contract, claim or right to Buyer hereunder shall automatically be
deemed to occur upon the obtaining of such consent.  In case any such consent
shall not be obtained within thirteen (13) months from the Closing with respect
to the assignment of any contract, claim or right desired to be assigned to
Buyer hereunder, STEN and LifeSafe shall cooperate in all reasonable respects
with Buyer in any reasonable arrangement designed to provide for Buyer the
benefits thereunder, including but not limited to having Buyer act as agent for
STEN or LifeSafe, thereunder and having STEN or LifeSafe enforce for the benefit
of Buyer and at Buyer’s expense any and all rights of STEN or LifeSafe against
the other party thereto.

12.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION.

12.1

Survival of Representations and Warranties; Exclusive Remedy.  The parties
hereto agree that the representations and warranties contained in this Agreement
shall survive the Closing for a period of two (2) years.  Each party
acknowledges and agrees that its sole and exclusive remedy with respect to any
and all claims arising out of or relating to this Agreement or the transactions
contemplated hereby (other than claims for injunctive relief, if otherwise
available, and claims relating to the Promissory Note or the Personal
Guaranties) shall be pursuant to the indemnification provisions set forth in
this Section 12.  In furtherance of the foregoing, Buyer, STEN and LifeSafe each
hereby waives, on behalf of itself and all other persons who might claim by,
through or under it, any and all rights, claims and causes of action (other than
claims for injunctive relief, if otherwise available, and other than claims
relating to this Agreement, the Promissory Note and the Personal Guaranties)
which it or any of them may have against the other party hereto and the other
party’s affiliates arising under or based upon any federal, state, local or
foreign statute, law, ordinance, rule or regulation or otherwise, except
pursuant to the indemnification provisions set forth in this Section 12.



13







--------------------------------------------------------------------------------





12.2

Indemnification.

(a)

Subject to the limitations set forth in Section 12.3 and in accordance with the
procedures set forth in Section 12.4 (if applicable), STEN and LifeSafe shall
indemnify Buyer against and hold Buyer harmless from any and all liabilities,
obligations, losses, damages, costs and expenses, including reasonable
attorneys’ fees (collectively, “Losses”) resulting from or arising out of
(A) any inaccuracy in or breach of any representation or warranty made by STEN
or LifeSafe in this Agreement, (B) any non-fulfillment or breach or default in
the performance by STEN of any of the covenants of STEN and LifeSafe in this
Agreement, or (C) operation or ownership of the Business or the Purchased Assets
prior to the Closing, and (D) any and all costs and expenses (including
reasonable legal and accounting fees) related to any of the foregoing.

(b)

Subject to the limitations set forth in Section 12.3 and in accordance with the
procedures set forth in Section 12.4 (if applicable), Buyer shall indemnify STEN
and LifeSafe against and hold each of them harmless from any and all Losses
resulting from or arising out of (A) any inaccuracy in or breach of any
representation or warranty made by Buyer in this Agreement, (B) any
non-fulfillment or breach or default in the performance by Buyer of any of the
covenants of Buyer in this Agreement, or (C) operation or ownership of the
Business or the Purchased Assets after the Closing, and (D) any and all costs
and expenses (including reasonable legal and accounting fees) related to any of
the foregoing.

(c)

Any claim for indemnification hereunder must be asserted in writing by notice to
the person sought to be held liable for such claim, and such notice, to be
effective, must set forth with specificity the alleged factual basis for such
claim and the specific provision or provisions of this Agreement alleged to have
been breached.

12.3

Limitations.

(a)

Amounts. Section 12.2 notwithstanding, neither party shall be liable for claims
for indemnification unless and until the aggregate amount of all valid claims
for indemnification against such party exceeds Twenty-Five Thousand Dollars
($25,000.00), and such party shall be liable for claims for indemnification only
to the extent all valid claims exceed $25,000.00 in the aggregate.  Further, the
total aggregate liability of STEN and LifeSafe, collectively, for
indemnification claims under this Agreement shall in no event exceed One Million
Seven Hundred Fifty Thousand Dollars ($1,750,000) in the aggregate.

(b)

Time.  Sections 12.2 and 14 notwithstanding, notice of any claim for
indemnification pursuant to this Section 12 must be actually received by the
person sought to be held liable for such claim by the expiration of the survival
period described in Section 12.1.  No person shall be liable for indemnification
with respect to any claim for indemnification hereunder which is not documented
in accordance with Section 12.2(c) and received by such date.



14







--------------------------------------------------------------------------------





12.4

Notice of Claims; Defense of Actions.  If at any time a claim should be made or
threatened or an action or proceeding should be commenced or threatened by a
person other than Buyer, STEN or LifeSafe including any governmental authority,
against an indemnified person which could result in liability of an indemnifying
party under this Section 12 (a “Third-Party Claim”), then the person seeking
indemnification shall give the indemnifying party prompt written notice of such
Third-Party Claim.  Upon receipt of such notice the indemnifying party shall
promptly notify the party seeking indemnification in writing as to whether it
accepts responsibility for indemnification hereunder with respect to such
Third-Party Claim and agrees to provide such indemnification hereunder.  An
indemnifying party shall be entitled to control the defense or settlement of any
Third-Party Claim using counsel of the indemnifying party’s choosing, provided
that the indemnifying party shall have acknowledged in writing its
responsibility therefore and agreed to provide such indemnification hereunder,
and provided, further, that such Third-Party Claim does not seek any injunctive
or other specific remedy which, if granted, would have a Material Adverse Effect
on the indemnified person.  Notwithstanding the foregoing, the person seeking
indemnification shall be entitled to conduct its own defense at the cost and
expense of the indemnifying party if the person seeking indemnification
establishes that the conduct of such defense by the indemnifying party would
reasonably be likely to prejudice materially the party seeking indemnification
due to a conflict of interest between the party seeking indemnification and the
indemnifying party.  Each party shall cooperate in all reasonable respects with
the other in the defense and settlement of any Third-Party Claims.

13.

AMENDMENTS; BINDING EFFECT. This Agreement (including each schedule and exhibit
hereto) may not be amended or modified except by a document in writing signed by
each party hereto.  This Agreement and the rights and obligations of each party
hereunder shall be binding upon and shall inure to the benefit of the respective
successors and assigns of each of the parties hereto.



15







--------------------------------------------------------------------------------





14.

NOTICES. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and addressed
as set forth below in this Section 14 (or to such other address as a party may
specify after the date of this Agreement in a written notice given to all other
parties in accordance with this Section 14), and notices so addressed shall be
deemed to have been duly given (i) on the third (3rd) day following deposit in
the United States Mail for delivery by certified or registered mail with
first-class postage prepaid and return-receipt requested, or (ii) the next
business day following the documented acceptance thereof for next-day delivery
by a national overnight air courier service, or (iii) when actually received, if
earlier:  

If to STEN or LifeSafe:

STEN Corporation

13828 Lincoln Street NE

Minneapolis, MN  55304

Attention:  Kenneth W. Brimmer

Chief Executive Officer




In each case,

with a copy to:

Lindquist & Vennum P.L.L.P.

4200 IDS Center

80 South Eighth Street

Minneapolis, MN  55402-2274

Attention:  Girard P. Miller




If to Buyer, to:

Life Safe Services, LLC

12843 Topping Manor Drive

St. Louis, MO 63131

Attention: Patrick Hoene




With a copy to:

Sandberg, Phoenix & von Gontard

One City Centre, 15th Floor

St. Louis, Missouri 63101

Attention: Mark G. McLean




15.

SCHEDULES.  The schedules referenced herein are an integral part of this
Agreement as if fully re-written herein, and all references in this document to
“this Agreement” and the terms “herein,” “hereof,” “hereunder” and the like
shall be deemed to include the schedules.  In the event that any matter might
properly be disclosed on more than one schedule, such matter, if adequately
disclosed on any applicable schedule, shall be deemed to have been disclosed for
purposes of all other applicable schedules.

16.

TIME PERIODS.  Any action required hereunder to be taken within a certain number
of days shall, except as may otherwise be expressly provided herein, be taken
within that number of calendar days; provided, however, that if the last day for
taking such action falls on a Saturday, a Sunday, or a legal holiday, the period
during which such action may be taken shall automatically be extended to the
next business day.



16







--------------------------------------------------------------------------------





17.

MISCELLANEOUS.  This Agreement, including the schedules hereto, sets forth the
exclusive statement of the agreement between the parties concerning the subject
matter hereof, and there are no agreements, understandings, representations or
warranties understandings between or among any of the parties hereto concerning
such subject matter other than as set forth herein.  This Agreement may be
executed and delivered in multiple counterparts, each of which shall be deemed
an original, and all of which together shall constitute one and the same
instrument.  This Agreement may be executed and delivered with separate
signature pages and by facsimile with the same effect as though each party had
executed and delivered the same original signature page.  Except as otherwise
expressly set forth in this Agreement, nothing in this Agreement is intended or
shall be construed so as to confer on any person, other than the parties hereto,
any rights or privileges hereunder.  The article and section headings used in
this Agreement are intended solely for convenience of reference, do not
themselves form a part of this Agreement, and may not be given effect in the
interpretation or construction of this Agreement.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota
applicable to contracts made and to be performed entirely within the State of
Minnesota.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
 Notwithstanding the foregoing, no party hereto shall be entitled to assign this
Agreement without the prior written consent of the other parties hereto.

[The remainder of this page is intentionally left blank.]









17







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement on
the date first written above.




STEN CORPORATION

By: /s/  Kenneth W. Brimmer




Kenneth W. Brimmer

Its:  Chief Executive Officer

 LIFESAFE SERVICES, INC.

By: /s/  Kenneth W. Brimmer




Kenneth W. Brimmer

Its:  President

LIFE SAFE SERVICES, LLC

By: /s/  Christine Hoene




Name: Christine Hoene






Title: Managing Member








18





